BURNETT, J.
The whole record in this case has been examined with care and it appears that no error whatever was committed. The offense of the infamous crime against nature was charged in the information with legal sufficiency; the trial was fairly conducted in every way; the instructions to the jury were complete and accurate, and the testimony as to guilt was overwhelming and conclusive, there being two unimpeached witnesses to the overt act and no adverse showing being made by the defendant.
The judgment and the order are therefore affirmed.
Chipman, P. J., and Hart, J., concurred.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on April 1, 1918.